DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 18-30 in the reply filed on 02/03/2021 is acknowledged. The traversal is on the ground(s) that Groups I and III related to a single general inventive concept for including the same or corresponding technical feature of a profiled tread comprising a tire body, tread pattern elements, and adjustment device elements as recited in claim 18 from which claim 33 depends.  This is not found persuasive because: Inventions Group I and Group III are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). 
In the instant case, the product as claimed can be made by another and materially different process such as (1) bonding a pre-cured tread comprising a tire body, tread pattern elements, and adjustment device elements or (2) coextruding a tread such that the coextruded tread comprises a tire body, and tread pattern elements, .
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, wheel and vehicle, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/03/2021.
Claims 1-17 are cancelled. Claims 18-34 are new additions. Claims 18-30 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2019 and 02/08/2021 have been considered by the examiner.  
Specification
The substitute specification filed 02/26/2019 is acknowledged and has been approved for entry by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation "the spring device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The aforementioned claim element is ambiguous as it is unclear whether this a new spring device or the spring device as disclosed in claim 19. The examiner suggests amending the claim to depend from claim 19. 
Claim 27 is rejected by virtue of their dependence upon and because is fails to cure the deficiencies of claim 26.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 18-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agot (DE 3721500).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
[AltContent: textbox (Circumferential wall)]Regarding claims 18, 29, Agot teaches an all-weather tire system which allows driving characteristics between summer and winter tires to be simulated continuously – (corresponds to a tire for a wheel of a vehicle, with a profiled tread for supporting the vehicle on the ground). 
[AltContent: arrow]
[AltContent: textbox (Sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claims 19-21, as Agot teaches the spring-integrated hermetic bellows 6, are configured to hold the spike modules in place and are pneumatically inflated when the control valve 12 is in the "extend mode" and the "exhaust port" is closed, see [0006] and the figure above. It is an inherent feature and clearly shown that the “adjustment device comprises a spring device which is configured to provide resistance due to the spring action of the spring device, for the benefit of each of the number of tread pattern elements, when displacing a tread pattern element of the number of tread pattern elements to the first position in which it projects from the circumferential wall to a greater extent; and where the adjustment device is configured for adjusting the degree of spring action of the spring device; wherein the tire is configured, for the benefit of each of the number of tread pattern elements, to offer resistance due to the maintainable gas pressure in the tire when displacing the number of tread pattern elements in the direction of the second position and configured to displace the number of tread pattern elements in the direction of the first position, in which it projects from the circumferential wall to a greater extent, when the gas pressure maintained in the tire is increased, wherein the adjustment device is also configured for adjusting the gas pressure maintained in the tire ”. 
Regarding claims 22, 28, as Agot teaches the spring-integrated hermetic bellows 6, are configured to hold the spike modules in place and are pneumatically inflated when the control valve 12 is in the "extend mode" and the "exhaust port" is closed, see [0006] and where the hermetic spiked bellows pressure chamber 6 is connected to the tire pressure chamber A via the control valve 12 through an inlet valve 8 and an outlet valve 7; it is considered the hermetic bellows are an endless hollow cord which creates a passage within the spike module and the inlet/outlet valves are adjustment devices that extend into the cavity of the hermetic bellows to thereby fill the bellows with air for adjusting the spring therein, which meets the claim limitations of claims 22, 28.
Regarding claim 23, as depicted below: each of the number of holding spaces (generally 3 and 15) extends through the circumferential wall and each of the number of tread pattern elements (generally 1) extends through the circumferential wall, wherein the spring device (6), on the side of the circumferential wall facing away from the tread, extends through the passage of each of the number of tread pattern elements (generally 1) and, for the benefit of the spring action, rests on the side of the circumferential wall facing away from the tread.

[AltContent: textbox (Circumferential wall)][AltContent: arrow]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 24-25, Argot teaches the as depicted above the metal basin 3 has an inner part which is coated with hard plastic 15 which allows smooth movement when the spike is adjusted, also see [0013]. Therefore, the hard plastic 15 functions as a composite material reinforcing frame which meets the claim. Additionally, the spike modules 1 are configured to be formed whereby a metal cap 2 and the metal basin 3 are connected to one another via resilient bellows (spring integrated hermetic bellows; 6). The hermetic spiked bellows pressure chamber 6 is connected to the tire pressure chamber A via the control valve 12 through an inlet valve 8 and an outlet valve 7. Thus, the spike module is a composite assembly of parts whereby the parts which surround the spike element itself (metal cap and basin) are separate parts i.e. are dividable in order to fit the adjustment devices (control valves). 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 26-27, Argot teaches the as depicted above: the number of tread pattern elements is arranged in rows with respect to the circumferential direction on the tire, where the spring device (6) comprising a number of spring elements extending parallel to each other which corresponds to the number of rows of tread pattern elements and which are each configured to offer resistance due to spring action of the spring element, for the benefit of each of the number of tread pattern elements of a row of tread pattern elements, when moving the number of tread pattern elements of a row of tread pattern elements to the first position, in which it projects from the circumferential wall to a greater degree, in order to increase the tread pattern height, wherein each spring element extends through the passage of each of the number of tread pattern elements of the row of tread pattern elements, see figure 6 above where the spike module extends beyond the tread surface.
As to wherein a reinforcing element is provided on the sides of the spring elements facing away from the tread in order to rest the spring elements and/or tread pattern elements on an inner tube provided in the tire: As depicted above the spring device (6) is delimited on its sides and radially inner portion by plastic portion 15 – (construed as a reinforcing portion formed as an inner tube).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Agot (DE 3721500), as applied to claim 18 above, in view of Takahashi (WO 01/70519 A1).
Regarding claim 30, Argot does not explicitly disclose each tread pattern element of the number of tread pattern elements comprises a tread pattern part adjoining the tread, wherein the tread pattern part is provided with a ribbed surface on the side facing the holding space in order to discharge pollutants from the holding space to outside the tire. However, it is very common in the art to form spikes having non-linear side surfaces to remove debris from the spike chambers, as well as provide 
Takahashi teaches a tire that is configured to use a plurality of rubber pliers – (corresponds to a tread pattern element part/ spike module), capable of partially protruding from the surface of a tread in contact with a road surface and disposed over the entire circumference thereof. Takahashi discloses such a tire structure is suitable for easily changing from a tire capable of running on snow/ice to normal dry conditions, see page 20 –Summary of the Invention. And further discloses the rubber pliers are configured to have a projecting block portion 7 with protrusions 18 disposed thereon. The protrusions are fitted to engage with grooves 8 on the opening walls to thereby hold the block in place, see page 22 – paragraphs 2-3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spike modules of Agot to have protrusions which create a ribbed spike portion, as taught by Takahashi to enable the spike module to be firmly held at a desired extension.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749